Case 3:14-cr-00175-WHA Document 956-41 Filed 12/31/18 Page 1 of 6




          EXHIBIT OO
   Case 3:14-cr-00175-WHA Document 956-41 Filed 12/31/18 Page 2 of 6



SUPPLEMENT TO NORRBOM INCIDENT DESCRIPTION & FACTUAL SUMMARY

Supplemental Background Information:

On June 8, 2018, CAL FIRE issued a press release stating that the Norrbom fire “was
caused by a tree falling and coming in contact with PG&E power lines.” CAL FIRE has
not publicly released its investigation report.

PG&E is not aware of which specific location is referred to in CAL FIRE’s press release.
It is possible CAL FIRE may be referring to a location at 16700 Gehricke Road, Sonoma,
at which a black oak tree was found laying on downed conductors (the “wire down
location”). The wire down location is located three spans to the source side of the
location referenced in PG&E’s 20-Day Electric Incident Report and discussed in the
Norrbom Factual Summary, located at 16250 Norrbom Road, Sonoma (the “EIR
location”). As noted in the Norrbom Factual Summary, PG&E collected the black oak
from the wire down location on March 29, 2018.

Supplemental Timeline Information:

The Norrbom Factual Summary contained a timeline of PG&E’s actions at or impacting
the EIR location in the period immediately preceding CAL FIRE’s designated start time
until service to the EIR location was restored. The following additional information is
relevant to the Norrbom Fire timeline.

   ·   October 8, 2017, 10:36 PM: A REDCOM Dispatch operator reports a structure
       fire at 16250 Norrbom Road.

   ·   October 8, 2017, 10:37 PM: Sonoma Valley Fire Unit 3381 is dispatched to 2310
       Norrbom Road to respond to a natural vegetation fire affecting a field / open land.

   ·   October 8, 2017, 11:02 PM: Fire service personnel arrive at 2310 Norrbom Road
       to extinguish the fire.

   ·   October 8, 2017, 11:10 PM: Fire service personnel leave 2310 Norrbom Road.

   ·   October 9, 2017, 8:15 AM: Responder calls REDCOM Dispatch and relays that
       another engine had reported a possible column of smoke in the Norrbom Road
       area. Responder reports that they are in the Norrbom Road area and are unable to
       locate the smoke.

   ·   October 9, 2017, 8:17 AM: Responder calls REDCOM Dispatch and relays that
       they have been stopped by people evacuating out of Norrbom Road who told
       them that there was a fire on Norrbom Road. Responder reports that they are
       continuing up the road.

   ·   October 9, 2017, 8:18 AM: REDCOM Dispatch operator tells Responder that he
       is looking at her screen “outside the very end of Norrbom, and it looks like there’s
   Case 3:14-cr-00175-WHA Document 956-41 Filed 12/31/18 Page 3 of 6



       a private road that leads to something. And there’s a flag there stating a fire”.
       The operator notes that he’s “going to check it a little further on [her] screen”.

   ·   October 9, 2017, 8:19 AM: REDCOM Dispatch operator reports to Responder
       that REDCOM received a call at 7:30 in the morning from a caller at 16200
       Norrbom Road, stating that there is vegetation in the area on fire. The REDCOM
       Dispatch operator reports that they advised the caller to evacuate and have not
       been able to put the call as an assigned call.

   ·   October 9, 2017, 8:20 AM: REDCOM Dispatch operator reports “we had three
       events at Gehricke and Bain Ranch”. In another recording from the same time, a
       REDCOM Dispatch operator tells Responder that there are three events near
       Gehricke and Bain Ranch.

   ·   October 9, 2017, 8:21 AM: Responder reports that they are at the top of Norrbom
       Road and that there is “drift smoke” but that they “can’t really actually see a fire”.

   ·   October 9, 2017, 8:43 AM: Responder reports that they are heading up Gehricke
       Road and states that “possibly that’s where this new fire is”. Responder reports
       that they see some smoke and that there is a “new incident on Bain and
       Gehricke”. REDCOM Dispatch operator notes that they have “Gehricke and Bain
       Ranch Road”. Responder says, “that’s about where it looks like it’s at”.

   ·   October 10, 2017: A PG&E troubleman who “reported a wire down due to a tree
       six spans on the load side of Fuse 99309”, responds to an outage at 16700
       Gehricke Road. The PG&E troubleman meets with the homeowner who points in
       the direction of where he saw a fire originate down in a ravine. The PG&E
       troubleman and the homeowner then drive to 16600 Gehricke Road to Fuse
       99309, where the PG&E troubleman discovers two of three fuses blown. The
       PG&E troubleman then patrols the line in the direction of where the homeowner
       had told him the fire started and finds a tree laying on a phone line with two
       severed conductors on the ground.

Supplemental Information Regarding Prior Inspections:

Between 2012 and October 2017, there were seven inspections of the vegetation at the
wire down location. PG&E’s understanding based upon its records is that the tree that
fell at the wire down location (the “subject tree”) was marked for trimming in March
2017 and was trimmed in May 2017. Additionally, PG&E’s understanding based upon
its records is that there is no evidence of vegetation involvement at the EIR location.
Therefore, we have confined the chart below to the vegetation management activity at the
wire down location and have not included a summary of vegetation management patrols
and inspections at the EIR location.

Between 2000 and October 2017, there were two instances of intrusive inspections of the
poles at the EIR location and wire down location. Between 2010 and October 2017, there

                                             2
     Case 3:14-cr-00175-WHA Document 956-41 Filed 12/31/18 Page 4 of 6



  were four instances of overhead inspections and patrols at the EIR location and wire
  down location.

  Below is a summary of the inspections and maintenance performed.

Date                Event                                  Findings
1/31/2000           PG&E performed an intrusive            PG&E’s understanding based upon
                    inspection for Pole 102032630 and Pole its records is that both poles passed
                    101995538 at the EIR location.         inspection.
3/7/2000            PG&E performed an intrusive            PG&E’s understanding based upon
                    inspection for Pole 101995543 and Pole its records is that both poles passed
                    102034189 at the wire down location.   inspection.
11/9/2010           PG&E performed an electric             PG&E’s understanding based upon
                    maintenance overhead inspection at the its records is that one EC tag was
                    EIR location and wire down location.   created requesting work at the EIR
                                                           location and that the work was
                                                           completed October 7, 2011.
11/10/2010          PG&E performed an electric             PG&E’s understanding based upon
                    maintenance overhead inspection at the its records is that no additional
                    EIR location.                          issues were identified.
5/2/2011            PG&E performed an intrusive            PG&E’s understanding based upon
                    inspection for Pole 102032630 and Pole its records is that the four poles
                    101995538 at the EIR location, and     passed inspection.
                    Pole 101995543 and Pole 102034189 at
                    the wire down location.
11/6/2012           Western Environmental Consultants,     PG&E’s understanding based on its
                    Inc. (“WECI”) performed a vegetation   records is that the subject tree was
                    management routine patrol at the wire  not identified for work.
                    down location.
1/16/2014           WECI performed a vegetation            PG&E’s understanding based on its
                    management routine patrol at the wire  records is that the subject tree was
                    down location.                         not identified for work.
8/5/2014            PG&E performed an electric             PG&E’s understanding based upon
                    maintenance overhead patrol at the     its records is that no issues were
                    EIR location and wire down location.   identified.
2/17/2015           WECI performed a vegetation            PG&E’s understanding based on its
                    management routine patrol at the wire  records is that the subject tree was
                    down location.                         not identified for work.
7/21/2015           PG&E performed a Catastrophic Event PG&E’s understanding based on its
                    Memorandum Account (“CEMA”)            records is that the subject tree was
                    patrol at the wire down location.      not identified for work.
10/14/2015          PG&E performed an electric             PG&E’s understanding based upon
                    maintenance overhead inspection at the its records is that one EC was
                    EIR location and wire down location.   created requesting work to replace a
                                                           high voltage sign, and that the work
                                                           is due October 14, 2020.

                                              3
     Case 3:14-cr-00175-WHA Document 956-41 Filed 12/31/18 Page 5 of 6



Date             Event                                    Findings
2/11/2016        WECI performed a vegetation              PG&E’s understanding based on its
                 management routine patrol at the wire    records is that the subject tree was
                 down location.                           not identified for work.
8/2/2016         PG&E performed a CEMA patrol at the      PG&E’s understanding based on its
                 wire down location.                      records is that the subject tree was
                                                          not identified for work.
9/26/2016        PG&E performed an electric               PG&E’s understanding based upon
                 maintenance overhead patrol at the EIR   its records is that no issues were
                 location and wire down location.         identified.
3/29/2017        WECI performed a vegetation              PG&E’s understanding based upon
                 management routine patrol at the wire    its records is that two trees were
                 down location.                           identified for trimming, one of
                                                          which was the subject tree, and that
                                                          the work was completed on May 25,
                                                          2017.




                                         4
   Case 3:14-cr-00175-WHA Document 956-41 Filed 12/31/18 Page 6 of 6



Source List:

 Source                         Brief Description
 CAL FIRE Press Release         Cal Fire Press Release, “CAL FIRE Investigators
                                Determine Causes of 12 Wildfires in Mendocino,
                                Humboldt, Butte, Sonoma, Lake and Napa Counties”,
                                June 8, 2018,
                                https://calfire.ca.gov/communications/downloads/newsre
                                leases/2018/2017_WildfireSiege_Cause.pdf
 Incident Report XX-XXXXXXX     Sonoma Valley Fire Department Incident Report
 EC Tag Spreadsheet             Spreadsheet of Completed EC Tags
 Deposition Transcript of Tim   Transcript of August 16, 2018 Tim Broderius Deposition
 Broderius
 PGE-CF_00132827                EC Notifications Spreadsheet
 PGE-CPUC_00008394; PGE-        Electric Maintenance Overhead Inspection Records
 CPUC_00008467; PGE-
 CPUC00008602; PGE-
 CPUC_00008644;
 PGE-CPUC_00008356; PGE-        Electric Maintenance Overhead Patrol Records
 CPUC_00008601
 PGE-NBF-0000000208             Norrbom Factual Summary
 PGE-NBF-0000077954             October 16, 2017 E-mail from Tim Broderius to Jeffrey
                                Coltharp
 PGE-NBF-0000002728             PG&E 20-Day Electric Incident Report EI171008N
 PGE-CF_00004722; PGE-          Pole Inspection Records
 CF_00004736; PGE-
 CPUC_00006279; PGE-
 CPUC_00006283
 PGE-NBF-TP-0000000679;         REDCOM 911 Recordings
 PGE-NBF-TP-0000001823;
 PGE-NBF-TP-0000003131;
 PGE-NBF-TP-0000005102;
 PGE-NBF-TP-0000005353;
 PGE-NBF-TP-0000005355;
 PGE-NBF-TP-0000005560;
 PGE-NBF-TP-0000006014;
 PGE-NBF-TP-0000006236;
 PGE-NBF-TP-0000006276;
 PGE-NBF-TP-0000006324
 PGE-CPUC_00012625; PGE-        Vegetation Management CEMA Records
 CPUC_00012626
 PGE-CF_00011308                Vegetation Management Inspection Records




                                         5
